Case 9:19-cv-81426-RS Document 8 Entered on FLSD Docket 11/23/2019 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION

                                 CASE NO. 19-CV-81426-RS

    ORTHOPAEDIC CARE SPECIALISTS, P.L.,

           Plaintiff,

    v.

    UNITED HEALTHCARE SERVICES, INC.,

          Defendant.
    _____________________________________/

            NOTICE OF PLAINTIFF’S FAILURE TO FILE RESPONSE TO
               DEFENDANT’S MOTION TO DISMISS COMPLAINT

          Defendant, United HealthCare Services, Inc. (“UHS”), by and through its

   undersigned counsel, hereby notifies the Court that the time for Plaintiff, Orthopaedic Care

   Specialists, P.L. (“Plaintiff”) to file its opposing memorandum of law (“Response”) to

   UHS’ Motion to Dismiss expired on November 12, 2019. Therefore, given Plaintiff’s

   failure to oppose the Motion to Dismiss, UHS respectfully requests that the Court treat

   UHS’ Motion to Dismiss as being unopposed.

          In further support of its Motion to Dismiss, UHS states as follows:

          On October 28, 2019, UHS filed its Motion to Dismiss [ECF No. 4] because: (1)

   Plaintiff’s state law causes of action are preempted by the Employee Retirement Income

   Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq. (“ERISA”) and (2) Plaintiff

   failed to allege the exhaustion of administrative remedies for medical benefit claims at

   issue governed by ERISA.
Case 9:19-cv-81426-RS Document 8 Entered on FLSD Docket 11/23/2019 Page 2 of 5




          Local Rule 7.1(c)(1) states “[f]or all motions, … each party opposing a motion shall

   serve an opposing memorandum of law no later than fourteen (14) days after service of the

   motion. Failure to do so may be deemed sufficient cause for granting the motion by

   default.” See S.D. Fla. L. R. 7.1(c)(1). Applying the fourteen (14) day deadline, Plaintiffs’

   Response was due to be filed and served no later than Tuesday, November 12, 2019. To

   date, Plaintiff has failed to request additional time to file its Response, or file/serve its

   Response.

          Notably, on October 21, 2019, UHS filed its Notice of Removal [ECF No. 1], and

   on October 21, 2019, Plaintiff responded with its Motion to Remand [ECF No. 3]. Since

   then, on November 7, 2019, Plaintiff filed its Reply in Response to UHS’ Opposition to

   Motion to Remand [ECF No. 6]. Accordingly, Plaintiff’s failure to oppose UHS’ Motion

   to Dismiss should not be deemed to be inadvertent, as it actually reflects an indifference to

   the Federal Rules of Civil Procedure that should not be tolerated. Parties to litigation may

   not deliberately ignore the Rules, pleading, and practice as they see fit.

          To the extent Plaintiff somehow believes it should not have to respond to UHS’

   Motion to Dismiss because it moved to remand this case, Plaintiff would be wrong because

   the filing of a motion for remand does not relieve a party from responding to a pending

   dispositive motion. Courts may decide motions to remand and motions to dismiss at the

   same time. See, e.g., La Ley Recovery Systems-OB, Inc. v. UnitedHealthcare Ins. Co., Case

   No. 1:14-cv-23689-PCH, 2015 WL 12781031, at *1 (S.D. Fla. Mar. 3, 2015) (denying

   plaintiff’s motion to remand because ERISA preempted the plaintiff’s claims, and

   dismissing the complaint for failure to exhaust administrative remedies as required by




                                                 2
Case 9:19-cv-81426-RS Document 8 Entered on FLSD Docket 11/23/2019 Page 3 of 5




   ERISA); Orthopaedic Care Specialist, P.L. v. United HealthCare Services, Inc., 9:19-cv-

   81378-DMM (S.D. Fla. 2019), ([ECF No. 9, Order to Show Cause] while Plaintiff’s motion

   to remand to state court was pending, ordering Plaintiff to show cause “(1) why the

   [defendant’s] motion [to dismiss] should not be granted and (2) why Plaintiff failed to file

   a timely response. Plaintiff’s failure to respond to this order to show cause may result in

   the motion [to dismiss] being granted by default pursuant to Local Rule 7.1(c).”).

          Moreover, UHS’ arguments for removal and for dismissal are different. UHS’

   Motion to Dismiss argues that Plaintiff’s Complaint is a deficient because Plaintiff failed

   to plead exhaustion of administrative remedies under self-funded ERISA plan at issue in

   this action, which argument was not made in UHS’ Notice of Removal, nor UHS’ Response

   in Opposition to Motion for Remand. UHS’ Motion to Dismiss also argues that because

   this dispute involves UHS serving as a third party claims administrator, processing and

   administering the health benefits in accordance with the self-funded ERISA plan at issue

   in this case (and not an HMO), UHS does not owe a duty to Plaintiff under §§ 641.513(5)

   and 627.64194(4), and Plaintiff’s claim. Moreover, because UHS serves as a third party

   claims administrator in accordance with a self-funded ERISA Plan, Plaintiff’s claims are

   preempted by ERISA as established by the U.S. Supreme Court in FMC Corp. v. Holiday,

   488 U.S. 52 (1990) (“State laws that directly regulate insurance are “saved” but do not

   reach self-funded employee benefit plans because the plans may not be deemed to be

   insurance companies, other insurers, or engaged in the business of insurance for purposes

   of such state laws.”) (emphasis added); see also America’s Health Insurance Plans v.

   Hudgens, 742 F.3d 1319 (11th Cir. 2014) (holding that held that a state statutory cause of




                                                3
Case 9:19-cv-81426-RS Document 8 Entered on FLSD Docket 11/23/2019 Page 4 of 5




   action related to a self-funded plan is preempted by ERISA). In other words, Sections

   641.513(5) and 627.64194(4) do not apply to benefit claims determinations under self-

   funded ERISA plans, such as the Plan at issue because such plans are not subject to

   regulation by state law.

          Consequently, since Plaintiff failed to oppose the Motion to Dismiss, UHS

   respectfully requests that the Court undertake consideration of the motion at this time, and

   grant UHS the relief to which it is entitled. See Jones v. Bank of Am., N.A., 564 F. App’x

   432, 434 (11th Cir. 2014) (“[A] party’s failure to respond to any portion or claim in a

   motion indicates such portion, claim or defense is unopposed.”); see also Pierre v.

   Catalina Hotel, LLC, 16-25300-CIV-LENARD, 2017 WL 7805574, at *2 (S.D. Fla. Feb.

   10, 2017) (granting motion to dismiss complaint by default pursuant to Local Rule 7.1(c)

   for plaintiff’s failure to file a memorandum of law in opposition to the defendant’s motion

   to dismiss).

          November 23, 2019.                     Respectfully submitted,


                                                 /s/ Gera Ruben Peoples
                                                 Gera R. Peoples, Esq.
                                                 Florida Bar No. 450022
                                                 gera.peoples@akerman.com
                                                 magda.cabra@akerman.com
                                                 AKERMAN LLP
                                                 Three Brickell City Centre
                                                 98 Southeast Seventh Street, Suite 1100
                                                 Miami, Florida 33131
                                                 Telephone: (305) 374-5600

                                                 Irene Bassel Frick, Esq.
                                                 Florida Bar No. 158739
                                                 irene.bassel@akerman.com
                                                 nicole.emmett@akerman.com
                                                 AKERMAN LLP
                                                 401 East Jackson Street, Suite 1700




                                                4
Case 9:19-cv-81426-RS Document 8 Entered on FLSD Docket 11/23/2019 Page 5 of 5




                                                   Tampa, Florida 33602
                                                   Telephone: (813) 223-7333

                                                   Carmen Tugender, Esq.
                                                   Florida Bar No. 16604
                                                   carmen.tugender@akerman.com
                                                   karen.robinson@akerman.com
                                                   AKERMAN LLP
                                                   350 East Las Olas Boulevard
                                                   Las Olas Centre II, Suite 1600
                                                   Fort Lauderdale, Florida 33301
                                                   Telephone: (954) 463-2700

                                                   Counsel for Defendant
                                                   United HealthCare Services, Inc.

                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on November 23, 2019, I electronically filed the
   foregoing with the Clerk of the Court using the CM/ECF system, which will send
   notification of such filing to the following:
   TONY BENNETT, ESQUIRE
   Florida Bar No.: 40357
   HICKS & MOTTO, P.A.
   Attorneys for the Plaintiff
   3399 PGA Boulevard, Suite 300
   Palm Beach Gardens, Florida 33410
   Telephone: (561) 683-2300
   Facsimile: (561) 687-1995
   tbennett@Hmelawfirm.com
                                                   /s/ Gera R. Peoples
                                                   Gera R. Peoples, Esq.




                                                   5
